Listing Report:Supplement No. 103 dated Nov 18, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 283613 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,500.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 30.34% Starting borrower rate/APR: 31.34% / 33.74% Starting monthly payment: $237.54 Auction yield range: 11.29% - 30.34% Estimated loss impact: 10.77% Lender servicing fee: 1.00% Estimated return: 19.57% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Mar-1997 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 740-759 (Nov-2009) Current / open credit lines: 12 / 12 Employment status: Self-employed Now delinquent: 0 Total credit lines: 30 Length of status: 7y 6m Amount delinquent: $0 Revolving credit balance: $7,756 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 73% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: FortWorthTexas Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay off high interest loans. Purpose of loan:This loan will be used to pay off high interest business loans.?My financial situation:I am a good candidate for this loan because I have been in business for myself for almost eight years.? Each year the business has grown from the previous year.? My business has steady income from regular, long term clients.? I am a responsible small-business owner and conduct my business with honesty and integrity. I appreciate your consideration .Monthly net income: $
